Citation Nr: 0008368	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  97-21 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether the appellant has submitted the new and material 
evidence required to reopen a claim for service connection 
for a back disability.

2.  Whether the appellant has submitted the new and material 
evidence required to reopen a claim for service connection 
for an inguinal hernia.

3.  Whether the appellant has submitted the new and material 
evidence required to reopen a claim for service connection 
for a psychiatric disability.

4.  Whether the appellant has submitted the new and material 
evidence required to reopen a claim for service connection 
for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The appellant was a member of a U. S. Army National Guard 
(NG) unit from February 19, 1977 to September 27, 1977.  He 
was then honorably discharged for failure to meet retention 
standards.  

This appeal arises from a January 1997 rating decision of 
Huntington, West Virginia, Regional Office (RO) which 
determined the appellant had not submitted the requisite new 
and material evidence required to reopen his claims for 
service connection for back, inguinal hernia, psychiatric, 
and seizure disabilities.  He timely appealed these 
determinations.

In his substantive appeal (VA Form 9) received in July 1997 
and at his hearing on appeal in August 1997, the appellant 
requested a hearing before the Board of Veterans' Appeals 
(Board).  The appellant responded to a U. S. Department of 
Veterans Affairs (VA) inquiry in July 1999 and requested that 
his Board hearing be held in Washington, D.C.  He was 
notified by letter of early August 1999 of the hearing date 
scheduled in late September 1999.  The appellant failed to 
appear for this hearing and has not requested rescheduling of 
that hearing; therefore, the veteran's request for a Board 
hearing. 



FINDINGS OF FACT

1.  In a decision of September 1992, the Board denied service 
connection for back, inguinal hernia, psychiatric, and 
seizure disabilities on the basis that the appellant had 
failed to submit medical evidence of a nexus between these 
disorders and his brief military service.  The appellant was 
notified of this decision and it was affirmed in a subsequent 
memorandum decision of the United States Court of Appeals for 
Veterans Claims.

2.  No new evidence has been associated with the claims file 
since the September 1992 Board decision that is probative of 
any of the appellant's claims.


CONCLUSIONS OF LAW

1.  The Board's September 1992 decision denying the 
appellant's request to reopen his claim for service 
connection for back, inguinal hernia, psychiatric, and 
seizure disabilities is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

2.  New and material evidence to reopen the claim for service 
connection for a back disability has not been presented.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  New and material evidence to reopen the claim for service 
connection for an inguinal hernia has not been presented.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

4.  New and material evidence to reopen the claim for service 
connection for a psychiatric disability has not been 
presented.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

5.  New and material evidence to reopen the claim for service 
connection for a seizure disorder has not been presented.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In January 1977, the appellant received a comprehensive 
physical examination in preparation for his entrance into the 
NG.  He acknowledged a medical history of hernias and nervous 
trouble.  The physician summarized that the appellant had two 
herniorrhaphies.  On examination, the appellant's abdomen, 
viscera, spine, musculoskeletal system, neurological system, 
and psychiatric evaluation were normal.  Associated with his 
service medical records were two letters from a private 
physician dated in August and September 1977.  The first 
letter noted that the appellant was "quite anxious" and 
"upset and nervous" over his upcoming NG duty.  He claimed 
that he had recently fainted.  The physician reported that 
the appellant had been treated for a nervous condition since 
late 1976 and opined that he probably could not tolerate the 
adjustment to military service.  The second letter revealed 
that the appellant had been seen on numerous occasions at a 
local emergency room and hospitalized.  It was asserted by 
the physician that the appellant was a chronic complainer 
that was seen for numerous minor problems.  His diagnosis was 
inadequate personality.  The physician felt that the 
appellant would not be able to adjust to military life.

The veteran filed in September 1985 his original claim for 
service connection for back, inguinal hernia, psychiatric, 
and seizure disabilities.  In October 1985, the appellant 
wrote to the RO and informed it that he had no service 
medical records in his possession.  A response was received 
in November 1985 from the Adjutant General's Office of the 
State of West Virginia to the RO's request to verify the 
appellant's military service.  This response consisted of a 
NGB Form 22 that noted the appellant's assignment to a NG 
unit from February to September 1977.  It did not 
specifically report any periods of active service, active 
duty for training, or inactive duty for training.

A letter was received from the appellant in April 1987.  He 
claimed that he had been involved in some type of accident in 
March 1972 that had resulted in seizures, low back 
disability, hernias, and "bad" nerves.  The appellant 
related that these injuries had resulted in the award of a 
total disability pension, presumably from the city involved 
in the accident.  He acknowledged that he had continued to 
suffer with these disabilities at the time he was accepted 
into the NG.  The appellant also reported that he had been in 
a subsequent automobile accident in March 1986.  Over the 
years, the appellant has filed numerous handwritten letters 
requesting compensation benefits based on his rights as an 
honorably discharged veteran.

In addition, a letter from the appellant's insurance company 
dated in January 1987 reported that he had been diagnosed 
with organic delusional syndrome.  A March 1987 handwritten 
letter addressed to the appellant that informed him that his 
chronic medical problems would not allow him to return to 
full-time employment.

By rating decision of October 1987, the RO denied the 
appellant's claims for service connection for back, inguinal 
hernia, psychiatric, and seizure disabilities.  It was found 
by the RO that the appellant had failed to submit evidence 
which would relate any of the claimed disabilities to his 
brief service in the NG, either by incurrence or aggravation.  
He was informed of this decision in a letter issued later 
that same month.

The appellant's private treatment records were received in 
April 1988.  Records from the early to mid-1970's noted 
treatment of the appellant's gastrointestinal complaints and 
for hemorrhoids.  In April 1984, he was treated for his sinus 
complaints.  The medical records from an identified private 
medical center, dated from September 1987 to August 1989, 
were received by the RO in June 1990.  These records reported 
a diagnosis of a trapezius strain in August 1989 as a result 
of a fall that the appellant had sustained earlier the same 
day.  

Treatment records dated from May 1977 to May 1988 were 
received from a private hospital in July 1990.  A discharge 
summary of May 1977 reported that the appellant had been 
hospitalized based on his claims of sustaining a physical 
assault by others and then being forced to consume alcohol 
and drugs.  The diagnoses were multiple contusions and 
abrasions, inadequate personality, and drug overdose.  A 
discharge summary dated a few days later reported a diagnosis 
of acute gastroenteritis.  In May 1982, the appellant was 
admitted with a diagnosis of chronic severe anxiety tension 
state and chronic drug abuse.  The appellant was hospitalized 
in April 1983 with a medical history that included grand mal 
epilepsy since 1982, surgical repair of two inguinal hernias, 
and chronic low back pain that was asserted to be the result 
of a previous injury while working for a city government.  
The diagnoses included chronic low back pain with acute 
exacerbation and a history of grand mal epilepsy.  In 
November 1983, the appellant was again hospitalized with a 
noted history of questionable seizures for the past year.  
The diagnoses included abnormal electroencephalogram (EEG).

A private medical clinic submitted the appellant's treatment 
records dated from June 1954 to April 1988.  An outpatient 
record of May 1975 reported that the veteran had sustained a 
left inguinal hernia as a result of a work related injury 
sometime in 1972.  An examination revealed the surgical 
repair of a left inguinal hernia, a hydrocele and a right 
indirect inguinal hernia.  An outpatient noted dated one 
month later related the physician's reluctance to repair the 
appellant's right hernia on the grounds that the appellant 
had a limited education and did not understand the procedure.  
An outpatient record of November 1977 reported the 
appellant's complaints of left groin pain.  The examiner 
reported that he could find no evidence of a current inguinal 
hernia.  It was noted that the appellant asserted he wanted 
to go on disability.  The physician opined that he "did not 
recommend any further surgery of any kind, did not recommend 
any disability based on my findings..."  A second opinion 
was obtained later that same month.  This physician noted 
that the appellant had bilateral inguinal hernias repaired 
within the last year or two.  On examination, hernia scars 
were present but there was no evidence of recurrence.  The 
assessment was possible epididymitis that was opined would 
resolve in two months with restraint of strenuous activity.  
However, the physician related that the appellant may have a 
psychoneurotic disability.  In January 1979, the appellant 
complained of vomiting and pain in his genital area.  He 
claimed that he had received surgical repair of a left 
inguinal hernia in 1972 and a right inguinal hernia in 1974.  
The examiner noted that in 1977 the appellant was "having 
about the same problem at that time and as mentioned his 
story seemed to change some from time to time...I did not find 
anything acute with this man today."  The impression was 
vomiting of undetermined etiology.  

An outpatient record of August 1980 reported that the 
appellant had received a head contusion on that date.  In 
February 1984, the appellant complained that he felt like he 
was going to have a seizure and an outpatient record noted a 
diagnosis of seizure disorder.  On an outpatient record of 
March 1984, the appellant claimed that he was disabled due to 
his seizure disorder.  He also complained of pain in his 
right inguinal area.  The examiner found no abnormalities in 
the inguinal area except for a healed incision.  In July 
1984, the appellant was seen for complaints of low back pain.  
He asserted that he had experienced low back problems and 
seizures since being involved in a truck accident in 1972.  
It was noted that the appellant was seeing a physician at 
that time for his seizures and was taking prescribed 
medication.  The assessment was apparent chronic low back 
syndrome from previous injury and epilepsy by history.  

The appellant received a private neurological consultation in 
April 1986.  It was noted that the appellant presented a 
"very confusing, very complicated" history of a work-
related accident in 1972 in which he fell and struck his 
head.  It was claimed that after this accident he was told he 
had a seizure disorder and had been placed on Dilantin and 
Phenobarbital.  He also asserted that he suffered with neck 
and back pain.  The appellant alleged that he had been 
involved in an automobile accident in March 1986.  It was 
opined by the examiner that "inspite of all his complaints, 
I am not impressed today that he has any real physical 
problems."  The appellant was scheduled for tests.  An 
outpatient record dated approximately one week later reported 
that the appellant's cervical spine X-ray had been normal and 
his lumbar spine X-ray was normal except for some slight 
scoliosis.  His EEG was completely normal and his levels of 
Dilantin and Phenobarbital were not within the therapeutic 
range.  The examiner opined that "I can find no evidence of 
a seizure disorder or of pinched nerves in his neck or his 
low back area...I could find no evidence of a neurological 
problem."

The Board determined in a decision of September 1992 that the 
appellant had failed to submit the requisite new and material 
evidence required to reopen his claims for service connection 
for back, inguinal hernia, psychiatric, and seizure 
disabilities.  It was determined by the Board that the RO's 
decision of October 1987 was final regarding these issues.  
The Board found that the evidence received since the October 
1987 decision was new, but was not probative of the reason 
for the RO's denial of service connection.  This Board 
decision was affirmed by the United States Court of Appeals 
for Veterans Claims (formerly known as the United States 
Court of Veterans Appeals, hereafter referred to as "the 
Court') in a memorandum decision issued in April 1993.

Since the September 1992 Board decision was issued, the 
appellant has submitted multiple handwritten letters alleging 
that his back, inguinal hernia, psychiatric, and seizure 
disorders were either incurred or permanently aggravated by 
his service in the NG.  A handwritten letter from a friend of 
the appellant was received in September 1996.  It alleged 
that the appellant had been working for a city government in 
West Virginia in 1976 when he was dragged behind a truck for 
about six blocks.  It was claimed that this injury had 
resulted in multiple physical and psychiatric disorders.  The 
author asserted that the appellant was advised to join the NG 
by his attorneys that were representing him in a workers' 
compensation claim.  It was also alleged that the appellant 
had informed the physician conducting his entrance 
examination of his multiple physical and psychiatric 
problems, but was still found to be acceptable for duty with 
the NG.  The author asserted that the appellant's conditions 
got worse during his NG service because of the physical and 
mental stress to which he was exposed.  It was contended that 
the appellant should have received a medical discharge in 
1977 and is currently entitled to at least a 30 percent 
evaluation for his disabilities.

A letter from a private physician dated in September 1996 
noted that in the last six months the appellant had been 
treated for anxiety, seizure disorder, non-insulin dependent 
diabetes, gastritis, and frequent local infections.  

In November and December 1996, the RO contacted the appellant 
by letter and informed him on the need to submit new and 
material evidence to reopen his claims for service 
connection.  He was informed that if this type of evidence 
was not received in a timely manner it could result in an 
adverse decision.  He was also instructed to submit signed 
release forms so that the VA could request records from the 
identified healthcare providers.

The RO received copies of previously considered private 
treatment records in December 1996.  A letter from a private 
physician dated in December 1996 reported that the 
appellant's medical records reveal that a work-related injury 
in March 1972 resulted in inguinal hernias and aggravation of 
a pre-existing psychiatric disability.  Later in 1972, the 
appellant reportedly received a head trauma from a falling 
sign.  It was noted that at the time the appellant entered NG 
service in February 1977 he was taking prescription 
medication that consisted of Dilantin, Soma, Valium, and 
Phenobarbital.  The physician reported that the appellant 
continues to have health problems.  A response from another 
private physician in December 1996 reported that the 
appellant had been treated for severe neck and low back pain 
in the early 1990's that was related to an injury sustained 
in March 1972.  A third physician responded in December 1996 
that the appellant was being treated for back pain and 
chronic anxiety.

During his hearing on appeal in August 1997, the appellant 
claimed that during his entire service with the NG he was on 
active duty for training.  He claimed that he was sent to 
private hospitals during this period for treatment of his 
complaints because the NG did not have any medical facilities 
that could treat him.  However, he was unable to recall at 
which medical facilities he had received treatment in 1977.  
The appellant acknowledged that his claimed disabilities had 
pre-existed his military service, but that this service had 
permanently made them worse.  He asserted that his treating 
physicians had told him that his current disabilities had 
been made worse by his military service.  The appellant 
alleged that he was notified of his separation from the NG 
while hospitalized in September 1977.  He claimed that the 
city government that he worked for during the time he 
received his multiple injuries conspired with the NG to keep 
him in service for "two hundred and some days" in order to 
foil his claim for workers' compensation.  The appellant 
contented that the VA should contact the Social Security 
Administration (SSA) and the State of West Virginia in order 
to determine the locations he had received medical treatment 
in 1977 by records showing payment through Medicare/Medicaid.  
The Hearing Officer requested that the appellant and his 
representative complete the appropriate release forms so that 
the medical and administrative records identified by the 
appellant could be obtained.

Multiple requests for information were sent by the RO to the 
healthcare providers and government agencies identified by 
the appellant at his hearing in August 1997.  The West 
Virginia Department of Health and Human Services responded in 
September 1997 that claims histories for the year 1977 were 
now unavailable.  One of the identified private hospitals 
reported in September 1997 that the appellant had no record 
of treatment.  In February 1998, another private hospital 
provided treatment records dated in the early 1980's.  An 
admission report of May 1982 noted that the appellant had 
been hospitalized due to an overdose of Valium.  He claimed 
that he was disabled due to back and psychiatric 
disabilities.  The appellant reported that his back had been 
injured in a work-related accident in 1972 while he was 
employed by a city government.  He alleged that in order to 
prevent a law suit, the city had destroyed the records of 
this incident.  The appellant also reported a medical history 
of childhood epilepsy, but acknowledged that he had not 
experienced any seizures as an adult.  However, it was noted 
that the appellant continued to take prescription medication 
to control his convulsive disorder.  Physical examination of 
the appellant reported no abnormalities.  A lumbar spine X-
ray was reported to be normal.  The final impression was 
probable borderline personality with borderline intellectual 
endowment and convulsive disorder.  Another identified 
medical center reported in February 1998 that its records 
dated prior to July 1993 were currently unavailable as they 
were being microfilmed.  However, copies of medical records 
from this facility had previously been received by the RO and 
were also contained in the following SSA records.

In May 1998, the appellant's SSA records were received by the 
RO.  This submission contained treatment records from many of 
the healthcare providers identified by the appellant at his 
hearing on appeal.  A discharge summary of February 1979 for 
treatment of the appellant's bronchial complaints reported 
the following:

Patient before discharge bragged about 
being on Welfare and not having to work 
and he was going to go home and get his 
wife pregnant.  This was reported to the 
Welfare Office...

The appellant's medical chart dated from October 1983 to May 
1986 reported diagnoses for questionable seizure disorder, 
anxiety, depression, low back pain of questionable etiology, 
epididymitis of questionable etiology, and inguinal 
lymphadenopathy.  A letter from a private physician dated in 
April 1984 reported that he could not find any sign that the 
appellant had a recurrent inguinal hernia.

Radiological studies of the cervical and lumbar spine taken 
in March and May 1981 noted evidence of muscle spasm.  Lumbar 
spine X-rays of April 1983 and January 1986 noted minimal 
disc space narrowing, but no other abnormality.  It was 
reported in September 1985 that the appellant had recently 
injured his low back and the diagnosis was post-traumatic 
back pain.  A diagnosis for questionable degenerative joint 
disease of spine was given in February 1986.  An outpatient 
record from a different healthcare provider noted impressions 
of chronic low back strain with acute exacerbation and a 
history of epilepsy.  A letter from the appellant's 
chiropractor dated in June 1986 reported that the appellant's 
complaints were never consistent with the neurological or 
orthopedic findings and that his complaints verified from 
visit to visit.  While the chiropractor provided a diagnosis 
of severe lumbo-sacral strain/sprain, he further noted that 
there were no pathological findings to indicate the severity 
of the apparent pain nor could he document any findings to 
substantiate a permanent disability.

The appellant received EEG's in April and November 1983 that 
reported abnormal findings.  In a February 1984 letter, a 
private physician noted that the appellant's objective 
neurological examination was normal.  This same physician 
prepared a letter in April 1984 that noted the appellant's 
description of his seizure and then opined that he doubted 
that the appellant actually had a seizure disorder, but 
instead had anxiety-hyperventilation episodes.  A different 
physician prepared a letter in May 1984 that noted the 
appellant had given a vague history regarding his seizure 
disorder, but did claim that it was the result of a work-
related injury and did not exist prior to this injury.  An 
outpatient record of July 1984 reported that the appellant 
had recently been involved in an automobile accident and 
complained of pain in the right side of his head.  A 
radiological study of the head reported no abnormalities.  
The diagnosis was closed head injury.  However, a 
computerized tomography (CT) scan of March 1984 and an EEG of 
June 1985 reported normal findings.  A private discharge 
summary of June 1985 noted diagnoses of seizure disorder and 
syncopal episode.  

The appellant received a private psychological evaluation in 
February 1986 that included a detailed social and medical 
history.  He asserted that his current physical and seizure 
disabilities were the result of a work-related injury in 
1972.  The examiner noted that the appellant's supplied 
history contradicted data from the healthcare provider's 
records of his treatment in 1976.  It was also noted that the 
appellant described a pattern of paranoid ideation.  The only 
reference to the appellant's military service was the claim 
that "in 1977 [a private physician] referred him to the army 
where he remained for 3 days, had a seizure, and claims to 
have received an honorable discharge."  The impressions 
included organic delusional syndrome, histrionic and anti-
social personality disorder, and to rule out malingering.  It 
was opined by the examiner that it was difficult to sort out 
the information gathered from the appellant to determine if 
malingering played a role in the supplied information and, if 
so, to what degree.  

In a written statement of May 1986, the appellant's sister 
confirmed that he currently suffered with multiple physical 
and mental disorders.  She attributed these problems to his 
work-related accident in 1972.

II.  Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

As noted above, a Board decision of September 1992 determined 
that the veteran had not submitted new and material evidence 
required to reopen his claims for service connection for 
back, inguinal hernia, psychiatric, and seizure disabilities.  
The veteran was sent a copy of this decision and it was 
affirmed by the Court in a memorandum decision of April 1993.  
Therefore, the last final decision in the matter on appeal is 
the Board's September 1992 determination.  See 38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1999).  If, however, new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).

The question of whether new and material evidence has been 
presented to reopen a previously and finally disallowed claim 
is but one part of a three-part analysis of a petition to 
reopen a claim.  See Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  First, VA must determine whether the evidence 
presented or secured since the prior final disallowance of 
the claim is "new and material."  Id.  Second, if VA 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  The provisions of 
38 U.S.C.A. § 5108 require a review of all evidence submitted 
by a claimant since the previously disallowed claim in order 
to determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The Board decision of September 1992 is final, as it was 
affirmed by the Court.  This decision found that the 
appellant had failed to submit material evidence probative of 
the RO's previous denial of service connection in October 
1987.  The RO had denied service connection for the claimed 
disabilities on the grounds that the appellant had failed to 
submit medical evidence of incurrence or permanent 
aggravation of the noted disabilities.  Thus, in order to 
reopen the claims on appeal, the appellant must submit 
objective medical evidence that his back, inguinal hernia, 
psychiatric, and/or seizure disabilities were incurred in or 
aggravated by his brief military service.

A review of the claims file indicates that the evidence 
received prior to September 1992 consisted of the appellant's 
acknowledgment that his claimed disabilities had pre-existed 
his military service, but had been permanently aggravated by 
this service.  An entrance examination of February 1977 that 
found no current back, inguinal hernia, psychiatric, or 
seizure disabilities present.  Medical opinions from the 
summer of 1977 that opined the appellant was incapable of 
military service due to a psychiatric disability that had 
pre-existed his entrance into service.  Private medical 
evidence that ruled out the presence of inguinal hernias in 
November 1977.  Medical evidence that first diagnosed a 
psychiatric disability in 1976, a back strain in 1989, a left 
inguinal hernia in 1972, a right inguinal hernia in 1975, and 
seizures in 1983.  An intercurrent back injury was reported 
in 1989 and head injuries in August 1980 and March 1986.

The evidence received since the September 1992 decision 
consists of lay statements from the appellant and a friend 
attributing his claimed disabilities to his military service.  
His sister and physicians that provided histories associating 
the incurrence of his claimed disabilities with his work-
related accident in 1972.  A medical history that the 
appellant was taking prescription medication to control his 
seizures prior to his acceptance into the NG.  The 
appellant's assertion that he only served three days with the 
NG and was then forced to leave because of a seizure.  His 
contradictory testimony that during the entire time he was 
assigned to a NG unit he was on active duty for training.  
The appellant's allegation of a conspiracy between city, 
state, and NG officials to keep him assigned to a NG unit 
long enough to prevent his collection of workers' 
compensation.  Finally, medical records showing treatment of 
the appellant's claimed disabilities during the 1980's and 
1990's, that first noted a diagnosis for a back disability in 
1981.  These records also reported an intercurrent back 
injury in September 1985 and an automobile accident in July 
1984.

The evidence received since September 1992 does include new 
evidence, but fails to reveal any evidence probative of any 
of the claims for service connection.  While the appellant 
and a friend have attributed the aggravation of his claimed 
disabilities to his brief service in the NG, they are, as lay 
persons, not competent to provide probative evidence of a 
nexus between these disabilities and his military service.  
See Zang v. Brown, 8 Vet. App. 246 (1995).  There is no 
medical evidence of record establishes that any of the 
claimed conditions was either incurred in or aggravated by 
military service.  In fact, many of the medical opinions 
received since September 1992 contest the fact that the 
appellant currently suffers with his claimed disabilities.  
The provided medical histories have all attributed the 
appellant's disabilities to his work-related accident in 
1972.

The appellant has not submitted any objective evidence of a 
nexus between his claimed disabilities and his brief military 
service since the Board's decision in September 1992.  Thus, 
there is no new evidence that is relevant and probative of 
the reasons for denial in September 1992, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the appellant's claims.  
As such, the criteria for reopening his claim for service 
connection for back, inguinal hernia, psychiatric, and 
seizure disabilities are not met.


ORDER

As new and material evidence with respect to the claim for 
service connection for a back disability has not been 
presented, that claim is not reopened, and the appeal as to 
that issue is denied.

As new and material evidence with respect to the claim for 
service connection for an inguinal hernia has not been 
presented, that claim is not reopened, and the appeal as to 
that issue is denied.

As new and material evidence with respect to the claim for 
service connection for a psychiatric disability has not been 
presented, that claim is not reopened, and the appeal as to 
that issue is denied.

As new and material evidence with respect to the claim for 
service connection for a seizure disorder has not been 
presented, that claim is not reopened, and the appeal as to 
that issue is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

